Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
At the onset, the claims cannot be separated into patently disirnct groups.  Therefore, the restriction is withdrawn. 
Regarding the election of species, Applicant’s election of the following in the reply filed on 1/12/2022 is acknowledged: 

    PNG
    media_image1.png
    112
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    25
    181
    media_image2.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3-5, 10, 11, 13-31 cover the elected species and are treated on the merits, below.
Consequently, claims 6-9, 32-40 are withdrawn from consideration as exclusively covering non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, methods of treating cancer by administration of, inter alia, a chemotherapeutic agent. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of chemotherapeutic agents, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus 
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the derived from the recited substituents.
Here, Applicant desires patent protection for methods of using chemotherapeutic agents.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of these agents. Specifically, Applicant fails to disclose any other agents, besides those covered by the specification and claims, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of chemotherapeutic agents.
With regard to the functional definition of chemotherapeutic agent, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of compounds to see if the compounds can perform the required chemotherapy.  In this connection, the specification contains no structural or specific functional characteristics of those compounds which demonstrate chemotherapy, besides those compounds instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).


Accordingly, the specification lacks adequate written description for the recited chemotherapeutic agents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 10, 11, 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha Lima et al., Cancer Research, 2016, 76(14), CT151, 107th Annual Meeting of the American Association of Cancer Research (AACR), New Orleans, LA April 16-20, 2016 (Rocha Lima) in view of:
Lesterhuis et al., PLoS One, 2013, 8 (4) abstract; pages 8 (Lesterhuis); and
Testing the PD-1 Inhibitor Pembrolizumab as Maintenance Therapy After Initial Chemotherapy in Metastatic Bladder Cancer, 2015, downloaded 8 March 2022 from https://clinicaltrials.gov/ct2/show/NCT02500121  (Clinical Trials).

Rocha Lima teaches that a cyclin dependent kinase 4/6 inhibitor, in combination with etoposide and carboplatin (EP) for extensive stage small cell lung cancer (ES-SCLC).
Rocha Lima may fail to explicitly teach the use of immune checkpoint inhibitors (ICI) during an induction phase and maintenance phase.   However, it is for that proposition that the examiner joins the secondary references.  Namely, Lesterhuis demonstrates synergistic effect of CTLA-4 blockade and cancer chemotherapy:

    PNG
    media_image3.png
    193
    634
    media_image3.png
    Greyscale

Moreover, Clinical Trials demonstrates that maintenance phase with checkpoint inhibitors, such as PD-1, after chemotherapy, was known.   
In this way, those of ordinary skill could have applied the induction and maintenance phases with ICI in the manner required and in a predictable fashion for the purposes of obtaining an anti-cancer drug regimen.  As outlined above, the primary references teach combination therapy of CDK4/6 inhibitors and chemotherapy for cancer treatment.  The secondary references added for the proposition that combining ICI for induction and maintenance phases is applicable to this method of treating cancer.  Specifically, these references teach that the particular known technique of ICI during the induction and maintenance phases was recognized as part of the ordinary capabilities of one skilled in the art. In this manner, those of ordinary skill would have recognized that applying the known technique to drug regimens, such as that covered by the primary reference, would have yielded predictable results.  Accordingly, combining ICI during the induction phase and maintenance phase would have been prima facie obvious.
The rejected claims cover preferred dosages and regimens.  However, the amount of the recited drugs, or order of administration, are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the treatment.  In 
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) or regimen of administration.




s 1, 3-5, 10, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016040848 (WO 848) or WO 2016040858 (WO 858) or Hamilton et al., Journal of Cancer Therapy, 2013, 4, 47-53 (Hamilton) in view of:
Lesterhuis et al., PLoS One, 2013, 8 (4) abstract; pages 8 (Lesterhuis); and
Testing the PD-1 Inhibitor Pembrolizumab as Maintenance Therapy After Initial Chemotherapy in Metastatic Bladder Cancer, 2016, downloaded 8 March 2022 from https://clinicaltrials.gov/ct2/show/NCT02500121  (Clinical Trials).

The primary references demonstrate that combination therapy of CDK4/6 inhibitors, chemotherapy, and immune checkpoint inhibitors, was known:
WO 848:

    PNG
    media_image4.png
    226
    603
    media_image4.png
    Greyscale

The recited compound is exemplified:

    PNG
    media_image5.png
    135
    445
    media_image5.png
    Greyscale

Combinations with immune checkpoint inhibitors:

    PNG
    media_image6.png
    173
    589
    media_image6.png
    Greyscale

See page 73.
WO 858:
 
    PNG
    media_image7.png
    211
    499
    media_image7.png
    Greyscale

The recited compound is exemplified:


    PNG
    media_image8.png
    116
    374
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    149
    492
    media_image9.png
    Greyscale


See Hamilton:

    PNG
    media_image10.png
    515
    1383
    media_image10.png
    Greyscale

The difference between the claimed methods and those disclosed by the primary reference is that the primary references may fail to explicitly teach a maintenance phase with immune checkpoint inhibitors (ICI).  However, it is for that proposition that the examiner joins the secondary references.  Specifically, Clinical Trials demonstrates that maintenance phase with checkpoint inhibitors, such as PD-1, after chemotherapy, was known.   
Lesterhuis demonstrates synergistic effect of CTLA-4 blockade and cancer chemotherapy:

    PNG
    media_image3.png
    193
    634
    media_image3.png
    Greyscale


The rejected claims cover preferred dosages and regimens.  However, the amount of the recited drugs, or order of administration, are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the treatment.  In this manner, the amount of a specific ingredient in a composition, or when it is administered, is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration 
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to 
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) or regimen of administration.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5, 10, 11, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 U.S. Patent No. 10,231,969 in view of Lesterhuis et al., PLoS One, 2013, 8 (4) abstract; pages 8 (Lesterhuis); and
Testing the PD-1 Inhibitor Pembrolizumab as Maintenance Therapy After Initial Chemotherapy in Metastatic Bladder Cancer, 2016, downloaded 8 March 2022 from https://clinicaltrials.gov/ct2/show/NCT02500121  (Clinical Trials).

Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the conflicting claims cover combination therapy of CDK 4/6 inhibitors and chemotherapy agents:

    PNG
    media_image11.png
    446
    432
    media_image11.png
    Greyscale

The difference between the method covered in the pending and rejected claims is that the pending claims require the addition of an immune checkpoint inhibitor during induction and maintenance phases.  However, as described above, Lesterhuis demonstrates synergistic effect of CTLA-4 blockade and cancer chemotherapy; and Clinical Trials demonstrates that maintenance phase with checkpoint inhibitors, such as PD-1, was known.  In this manner, those of ordinary skill would have recognized that applying the known technique of applying checkpoint inhibitors during induction and maintenance phases to drug regimens, such as that covered by the conflicting claims, would have yielded predictable results.  Accordingly, using ICI during the induction and maintenance phases would have been prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642